Case 18-05019-5-DMW       Doc 21 Filed 12/11/18 Entered 12/11/18 16:45:18         Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION

 In Re:
                                                      CASE NO: 18-05019-5-DMW
 SHAWN KELVIN WHITAKER
 TONJA RICHARDSON WHITAKER                                    CHAPTER 13

                      Debtor(s)


                            OBJECTION TO CONFIRMATION

        NOW COMES, Trinity Financial Services, LLC, successor in interest to Mortgage
 Electronic Registration Systems, Inc. as nominee for Decision One Mortgage Company,
 LLC, a duly scheduled Creditor, by and through its undersigned counsel of record,
 objecting to confirmation of the Debtors’ Chapter 13 Plan and shows unto the Court:

        1.     That Trinity Financial Services, LLC, successor in interest to Mortgage
 Electronic Registration Systems, Inc. as nominee for Decision One Mortgage Company,
 is a secured creditor with junior lien on that certain real property located at 14891 NC
 Highway 43, Whitakers, North Carolina 27891 by virtue of a Deed of Trust recorded in
 Book 2238, Page 215 of the Nash County, North Carolina Registry on June 19, 2016
 (the “Real Property”).

       2.     That, upon information and belief, the value of Real Property has been
 understated by the Debtors in their petition.

         3.    That, upon information and belief, the holders of the superior liens on the
 Real Property have not yet filed Claims and, therefore, it is not possible at this time for
 Trinity Financial Services, LLC to determine the exact amount of the superior liens.

       4.    That the Debtors have, upon information and belief, improperly claimed a
 $60,000.00 exemption in the Real Property on their Schedule C-1 – Property Claimed
 as Exempt.

       5.     That, upon information and belief, the Debtors have improperly discounted
 the Market Value on the Real Property by 6% on their Schedule C-1 – Property Claimed
 as Exempt.

       6.     That, upon information and belief, there exists equity in the Real Property
 in excess of the amount of the pre-existing liens and any exemptions claimed by the
 Debtors to secure Trinity Financial Services, LLC’s claim on the Real Property.
Case 18-05019-5-DMW      Doc 21 Filed 12/11/18 Entered 12/11/18 16:45:18         Page 2 of 3



       7.      That Trinity Financial Services, LLC is not listed as a Creditor in the
 Debtors’ petition.

         8.    That the Debtors’ proposed Plan does not provide for the payment of
 Trinity Financial Services, LLC’s claim.

       WHEREFORE, Trinity Financial Services, LLC prays to the Court:

       1.     That Confirmation of the Debtor’s Plan be denied.

       2.     That this matter be set for hearing.

       3.     For such other and further relief as to the Courts seems just and proper.

       This the 11th day of December, 2018.

                                          /s/William F. Hill
                                          William F. Hill
                                          Attorney for Trinity Financial Services, LLC
                                          NC State Bar No: 10929
                                          Post Office Box 2517
                                          Greenville, North Carolina 27836
                                          Telephone: (252) 355-4277
                                          Facsimile: (252) 355-2797
                                          Email: bill.hill@wfh-law.com
Case 18-05019-5-DMW         Doc 21 Filed 12/11/18 Entered 12/11/18 16:45:18                 Page 3 of 3



                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   RALEIGH DIVISION

 IN RE:                                                                Case No: 18-05019-5-DMW
 Shawn Kelvin Whitaker
 Tonja Richardson Whitaker                                                     Chapter 13
        Debtor(s)

                                   CERTIFICATE OF SERVICE

        The undersigned, of P.O. Box 2517, Greenville, North Carolina 27836, certifies:

        That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age;

         That on today's date, I electronically filed the foregoing OBJECTION TO
 CONFIRMATION with the Clerk of the Court using the CM/ECF system which will send
 notification of such filing to the parties listed below. I further certify that I have mailed the
 document to the non CM/ECF participants as set out below by first class mail.

        I certify under penalty of perjury that the foregoing is true and correct.

        This the 11th day of December, 2018.

                                               /s/William F. Hill____________________________
                                               William F. Hill
                                               State Bar No. 10929
                                               Attorney for Trinity Financial Services, LLC
                                               P.O. Box 2517
                                               Greenville, North Carolina 27836
                                               Telephone: 252-355-4277
                                               Facsimile: 252-355-2797
 Recipients:

 Joshua Hillin                                         Shawn Kelvin Whitaker
 Attorney for Debtor(s)                                14891 NC HWY 43
 6616-203 Six Forks Road                               Whitakers, NC 27891
 Raleigh, North Carolina 27615                         VIA FIRST CLASS MAIL
 VIA CM/ECF ELECTRONIC MAILING

 John F. Logan                                         Tonja Richardson Whitaker
 Chapter 13 Trustee                                    14891 NC HWY 43
 Post Office Box 61039                                 Whitakers, NC 27891
 Raleigh, North Carolina 27661-1039                    VIA FIRST CLASS MAIL
 VIA CM/ECF ELECTRONIC MAILING
